Exhibit 16.1 November 18, 2013 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-7561 Dear Sirs/Madams: We have read Item 4.01 of Rural Electric Cooperative Grantor Trust (Kepco) Series 1997’s Form 8-K dated November 12, 2013, and have the following comments: 1.  We agree with the statements made in paragraphs 2, 3 and 4 under the section entitled “Dismissal of Independent Registered Public Accounting Firm.” 2. We have no basis on which to agree or disagree with the statement made in paragraph 1 under the section entitled “Dismissal of Independent Registered Public Accounting Firm.” Yours truly, /s/ DELOITTE & TOUCHE LLP
